Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picotte (US 4,573,863) in view of Simon (US 5,417,562).
	Picotte discloses-
pivoting a stack of products through an effective angle of “about 45° ” (C5/L20-24), e.g. α1 < > 180°, and 
subsequently 

or 
pivoting a stack back through an effective angle -45° (C5/L33-37), e.g. α2= - α1.
Picotte does not disclose wherein a step of pivoting through an effective angle α1 is done using a pivoting device different from a robot, and wherein a step of pivoting through an effective angle α2 is done using a robot. Simon discloses that 
wherein a step of pivoting through an effective angle α1 of 90-degrees is done using a pivoting device 37 (or 36)  different from a robot 44, 46, and
wherein a step of pivoting through an effective angle α2 of 90-degrees (indicated by position of reference character #50 in FIG. 3) is done using a robot 44, 46.
Simon teaches that the using a pivoting device different from a robot to pivot an article α1 < > 180° and then using a robot to pivot an article α2= - α1 improves on downstream processing such as in brick drying in kilns by allowing for pivoting individual articles relative to other articles in the stack. Therefore, it would have been obvious to .
Claims 3, 4, 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picotte in view of Simon and further in view of Fritzsche (US 8,468,781).
Picotte does not disclose a step of pivoting through an effective angle α1 is done using a pivoting device different from a robot. Fritzsche discloses robot 6 places articles onto pallets. Fritzsche further discloses:
An object reorientation device may be provided to reorient the object, such as about a horizontal axis. This would allow some objects to fit better within a location of the stacked support. Thus, an object that is long and narrow may be reoriented with its long axis vertically oriented to fit a space on the stacked support. Such reorientation may be performed by a separate robot unit upstream of tool 3 and robot arm 6 or may be performed by tool 3 and arm 6 grasping an object, reorienting the object, setting down and regrasping the object. A separate reorientation unit would reduce cycle time, but may not be necessary if reorienting of objects is infrequent.
	(Column 8, lines 20-30)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Picotte to include a step of pivoting through an effective angle α1 is .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picotte in view of Simon and further in view of Ward (US 8,777,552).
Picotte does not disclose stacking multiple stacks horizontally offset. Ward discloses stacking multiple bundles B, e.g. stacks, of products on top of one another .
Claims 16, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picotte in view of Simon and Ward and further in view of Grams (US 6,579,053) which discloses that”
As noted previously, the gripper 95 is designed to carry out top loading of carts and pallets. Thus, as the gripper grasps an article of interest or load, the measurement and containment plate 160 contacts the top of the load and moves vertically along the linear rods 170 and 172 until the gripper has surrounded the load sufficiently to permit the bent tips 134 of the fingers 107 to move under the load (see FIGS. 5A-5B). Movement of the plate 160 is used to measure the height of the load. Initially, the plate is in a raised position when a tray or tub is located in the gripper. The robot then moves to a known height drop-off destination inside a mail cart or at a pallet. The gripper then releases the tray or tub, which will settle on or nest in the tray or tub, if any, below it. The robot 36 executes a vertical move upward and starts a measurement process while the gravity containment plate stays in place on top of the mail in the delivered tray or tub. One or more proximity sensors (not shown) sense a switch target when the end of the vertical plate travel has been reached. The current vertical position of the robot's wrist is recorded and stored in memory. The final delivered height of the tray or tub is now known and the next layer to be delivered is adjusted by the robot program to accommodate the previous height or position of the delivered mail tray or tub. The measurement and containment plate 160 also helps to prevent loose mail in unsleeved trays or tubs from falling out of the trays or tubs during robotic transportation. The downward force exerted on the top of the mail tray/tub also helps maintain the grip of the fingers.”
(Column 7, lines 4-30)
In other words, sensor 160 is mounted on a robot for detecting a height of a stack of articles placed by the robot. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Picotte to include a sensor disposed on a robot that detects a height of a transport stack, as taught by Grams, such that the placement position in a vertical direction of subsequent can be adjusted to place the subsequent layers on previously placed layers.
Allowable Subject Matter
Claim 7 is allowed. Claims 5, 11, 12, 13, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and corresponding dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit